Per Curiam.
Respondent has expressed remorse for his misconduct, explained the circumstances under which he came to practice before the immigration courts when he himself was in this country illegally, and has submitted letters which persuasively set forth his otherwise good character. He has also submitted a valid employment authorization card, expiring June 13, 2012.
Under all of the circumstances presented, we conclude that respondent should be suspended from the practice of law for a period of one year. However, we stay the suspension upon the conditions that respondent maintain lawful immigration status in this country and respondent not be the subject of any further disciplinary action, proceeding or application commenced by petitioner (see generally Matter of Waite, 87 AD3d 1200 [2011]). *1204Respondent may apply for termination of his suspension after the one-year period has expired. Any such application shall be served upon petitioner, which may be heard thereon.
Mercure, A.EJ., Rose, Lahtinen, McCarthy and Egan Jr., JJ., concur. Ordered that respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court, which suspension is stayed upon the terms and conditions set forth in this Court’s decision.